Citation Nr: 1417277	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  08-19 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for thoracolumbar spine arthritis, currently rated 40 percent disabling.

2.  Entitlement to an increased disability rating for right shoulder arthritis, currently  rated 20 percent disabling.  

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in relevant part, granted service connection for arthritis of the thoracolumbar spine, assigning a 20 percent disability rating, and arthritis of the right shoulder, assigning a 10 percent disability rating, both effective May 24, 2006.  

In an April 2009 rating decision, the RO assigned a temporary total rating per 38 C.F.R. § 4.30 (2013) to arthritis of the thoracolumbar spine, effective March 13, 2007, based on surgical treatment requiring convalescence.  A 20 percent rating was assigned effective May 1, 2007. 

The Veteran testified at a hearing before the undersigned in July 2010.  A transcript of that hearing is of record.

In September 2010, the Board remanded the Veteran's right shoulder and thoracolumbar spine disability claims on appeal for further evidentiary development.  

Thereafter, in a September 2011 rating decision, the Appeals Management Center (AMC) assigned a 40 percent disability rating to arthritis of the thoracolumbar spine, and a 20 percent disability rating to impingement syndrome right shoulder (previously characterized as arthritis of right shoulder), both effective September 26, 2010.

In the September 2010 Board Remand, the issue of entitlement to a TDIU was referred for appropriate action.  A November 2011 Deferred Rating Decision acknowledges that a claim for a TDIU had not been adjudicated, but it is not clear whether the claim for a TDIU was ever addressed in a subsequent rating decision.  The Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Pursuant to Rice, the issue of entitlement to a TDIU is currently before the Board since the issue of unemployability is raised by the record.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

In the prior remand of the Veteran's claims on appeal, the Veteran was to be afforded a VA examination to assess the presence of any muscle spasms or ankylosis of the thoracolumbar spine, and on the frequency and duration of incapacitating episodes over the preceding 12-month period.  Additionally, the Board requested that the examination report describe any findings of weakened movement, excess fatigability, or incoordination associated with the Veteran's thoracolumbar spine or right shoulder disability, and describe the presence of any neurological manifestations associated with the thoracolumbar spine or right shoulder disability.  These findings were largely absent from the most recent September 2010 VA examination report.  As such, remand is required in order to afford the Veteran an adequate VA examination.  See 38 C.F.R. § 4.2 (2013); see also Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, in the September 2010 remand of this appeal, the Board instructed the AOJ to obtain a complete copy of the Veteran's records in association with her claim for Social Security Administration (SSA) benefits.  While medical records and an explanation of determination associated with her claim for SSA benefits were obtained, it appears that the actual SSA determination (decision) remains absent from the record.  Accordingly, remand is also necessary in order to obtain a copy of the SSA determination.

The Veteran has reported that she stopped working in a full-time capacity on July 29, 2008, and she asserts she stopped working due to her back pain.  See VA Form 21-8940 received in September 2009.  The September 2010 VA examiner noted that the Veteran had not been employed since 2007 reportedly due to her back pain, but did not otherwise provide an assessment of her ability to maintain employment.  A VA medical opinion is necessary in order to provide a current assessment of the Veteran's employability. 

Finally, while the Veteran's VA treatment records from the Columbia VA Medical Center (VAMC) reflect ongoing treatment for back pain, records dated since August 25, 2011 are absent from the claims file.  On remand, updated VA treatment records must be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a copy of the Veteran's SSA determination (decision) with respect to her claim for benefits.  

Efforts to obtain a copy of the SSA determination must continue until it is obtained; unless it is reasonably certain that such determination does not exist or that further efforts would be futile.

If the SSA determination cannot be obtained, the Veteran should be informed, and told of the efforts made to obtain this record and of any further actions that will be taken with regard to her claims.

2.  Associate with the claims folder or Virtual VA updated treatment records from the Columbia VAMC for the period from August 25, 2011.  

3.  Thereafter, schedule the Veteran for a new VA orthopedic examination of her thoracolumbar spine and right shoulder.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

With respect to the Veteran's thoracolumbar spine disability, the examiner is asked to address the following:

A) Report the Veteran's ranges of motion of the thoracolumbar spine in degrees, and state the point at which any pain is demonstrated.

B) Comment on whether and to what extent there is incoordination, weakened movement, or excess fatigability on use of the thoracolumbar spine. Specifically, indicate whether there is likely to be any limitation of motion due to (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss.

All limitation of function, including due to pain on use (including repetitive motion), must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

C)  Determine whether the Veteran has favorable or unfavorable ankylosis of the thoracolumbar spine, and if so, the angle of such ankylosis.

D) Document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 

To the extent possible report periods of incapacitating episodes during 12-month periods throughout the pendency of the Veteran's appeal (since May 2006).

F) Determine whether and to what extent the Veteran experiences any associated neurological disability associated with her thoracolumbar spine disability, apart from the already service-connected right and left lower neurological impairment.  

With respect to the Veteran's right shoulder disability, the examiner is asked to address the following:

A)  Identify any and all orthopedic and neurologic manifestations associated with the Veteran's service-connected right shoulder arthritis and fully describe the extent and severity of those manifestations.  

B)  Report the Veteran's range of right shoulder motion in degrees, and state the point at which pain is demonstrated.

C)  Determine whether the right shoulder disability is manifested by: 1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.   

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain, including during flare-ups.

D)  Determine whether the Veteran has favorable or unfavorable ankylosis of the scapulohumeral articulation of the right shoulder.

E)  Determine whether there is dislocation, nonunion, with or without loose movement, or malunion of the clavicle or scapula; and determine whether there is any malunion (including whether there is marked or moderate deformity), recurrent dislocation (with frequent or infrequent episodes and guarding of arm movements), fibrous union, nonunion (false flail joint), or loss of head of (flail shoulder) of the humerus.  

F)  Describe any neurological disability associated with the service-connected right shoulder disability. 

The examiner should opine whether the Veteran's service connected disabilities (arthritis of the thoracolumbar spine and impingement syndrome right shoulder) in combination preclude gainful employment for which her education and occupational experience would otherwise qualify her for any period from 2007.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  

5.  Finally, readjudicate the Veteran's increased rating claims on appeal and adjudicate entitlement to a TDIU.  If the full benefits sought on appeal are not granted, provide the Veteran and her representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return her appeal to the Board for further appellate review.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



